

Exhibit 10.4


                                  November 3, 2009


Mr. Aaron L. Fisher
33 Nadworny Lane
Stonybrook, NY 11790


Re:  Letter Agreement


Dear Aaron:


On August 30, 2006, you received an Offer Letter from Standard Microsystems
Corporation (the “Company” or “SMSC”) that has subsequently been amended from
time to time.  SMSC wishes to confirm the terms of your continued employment as
Executive Vice President as follows:
 

 
·
Annual Base Salary of not less than $315,000, to be increased by $12,000
effective January 1, 2010.      
 
·
Total Annual Bonus opportunity of 75% of your then current base salary pursuant
to the terms and conditions of the Company’s then current management incentive
plan in which you are eligible to participate.  Notwithstanding anything herein
to the contrary, any annual bonus for a particular fiscal year shall be paid to
you as soon as reasonably practicable following the end of such fiscal year and
in any event no later than 2½ months following the end of such fiscal year;
provided that in the event payment of such bonus to you within such 2½ month
period is impracticable, either administratively or economically, as determined
by the Company, payment of such bonus will be made as soon as practicable
thereafter.



 
·
Monthly Car Allowance:  $1,000 which shall terminate on December 31, 2009.



 
·
Annual Equity Award:  The Company shall grant to you 28,000 stock options on an
annual basis which will be awarded quarterly on the same schedule as such grants
are made to the Directors of the Company pursuant to the terms and conditions of
the plan from which such grants are made.  25% of each such stock option grant
will vest on each of the first four anniversaries of the grant date of such
stock option provided you continue to remain employed by the Company on each of
the applicable vesting dates.  Notwithstanding anything herein to the contrary,
from time to time, the Board or the Compensation Committee, in its sole
discretion may modify the grant to include a partial or total substitution of
alternative equity based instruments or to increase or decrease the number of
stock options or alternative equity based instruments awarded.



 
·
Your annual salary and annual incentive bonus target may be reviewed and
increased from time to time.


 
 

--------------------------------------------------------------------------------

 

 
·
Eligibility for Company paid Individual Executive Disability Income Insurance
(up to 1/3rd of salary), subject to SMSC Board approval, physical exam and
obtaining underwriting.



 
·
Eligibility to participate in the Company’s Supplemental Executive Retirement
Plan, as may be amended from time to time.



 
·
Eligibility to participate in the Executive Health Management Program made
available by the Company.



 
·
Eligibility for the Executive Salary Grade Severance Benefit in accordance with
the terms and conditions of the Company’s Severance Plan, as may be amended from
time to time.



 
·
Vacation time to be accrued at the rate of 20 days per year.



 
·
Paid holidays will be according to the Company’s holiday schedule for U.S.
employees.



 
·
You will be eligible to participate in all other benefits programs offered to
similarly situated employees in New York such as the Company’s 401k plan.



 
·
This offer is subject to the approval of the Compensation Committee of the
Company or a majority of the independent directors of the Company.



In the event that any payment or benefit required to be paid to you pursuant to
this letter agreement would violate Section 409A, the parties agree
notwithstanding any provisions in this letter agreement to the contrary, to
amend this letter agreement, to the extent necessary and reasonable to maintain
the spirit of this letter agreement without resulting in a violation under 409A.


Your eligibility to participate in the various compensation and benefits plans
offered by the Company is subject to your compliance with the terms of each
plan, which may be amended or modified by the Company, in its sole discretion,
from time to time in accordance with the terms of the relevant plan document.


A basic philosophy of SMSC is that we depend upon our employees to succeed.  We
therefore want our relationship to be one of long-standing, which offers you the
opportunity to effectively use your skills and successfully service our
customers’ needs.  We are confident that you will perform satisfactorily and
follow our policies and procedures.  Our objective has always been to provide
employees with career opportunities; however, this will be influenced by your
performance and SMSC’s success in the marketplace.  Changes in the economy, our
markets and technology will continue to occur; therefore, notwithstanding the
fact that we are a career employee oriented Company, this offer of employment
should not be construed as a contract or a commitment that your employment will
continue for a specific period of time.

 
2

--------------------------------------------------------------------------------

 

We look forward to having you remain with SMSC for what I am confident will be a
mutually beneficial association.  In the meantime, if you have any questions,
please do not hesitate to contact me.   This Letter Agreement may be executed by
each party by facsimile counterpart.


This Letter Agreement supercedes and terminates any prior offer or other letters
or agreements, oral or written, between you and the Company governing the terms
and conditions of your employment, including your prior letters dated August 30,
2006 and November 5, 2008, except for your Employee Agreement dated September 6,
2006.The terms and conditions of any prior stock option, stock appreciation
right or restricted stock awards previously granted to you shall be subject to
the terms and conditions of this Letter Agreement.



 
Sincerely,
     
/s/ Christine King
 
President and Chief Executive Officer



Encl.


Agreed and accepted.


SIGNATURE:
/s/ Aaron Fisher
   
DATE:
11/5/09


 
3

--------------------------------------------------------------------------------

 